     Case 2:14-cv-01170-WBS-AC Document 138 Filed 05/12/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GERALD SPENCE,                                    No. 2:14-cv-1170 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    STAMBAUGH, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights

18   action filed pursuant to 42 U.S.C. §1983. This action proceeds on plaintiff’s claims in the Third

19   Amended Complaint against Sacramento City and Sacramento County defendants, related to

20   plaintiff’s booking at the Sacramento County Main Jail on November 11, 2012. ECF No.

21   132. This action is referred to the undersigned United States Magistrate Judge pursuant to 28

22   U.S.C. § 636(b)(1)(B) and Local Rule 302(c).

23          By order filed April 16, 2020, the undersigned directed the parties to address the need for

24   any further limited discovery related to the recent identification of defendant Leah Wong, who

25   was previously identified only as “Nurse L.” ECF No. 134. Discovery closed in this action on

26   January 31, 2020. ECF No. 113. The parties have responded. ECF Nos. 136, 137.

27          Plaintiff’s response seeks 90 days of further discovery directed at defendant Wong as well

28   as defendant Croley and nondefendant Sheriff Jones. Defendants oppose plaintiff’s request on
                                                       1
     Case 2:14-cv-01170-WBS-AC Document 138 Filed 05/12/20 Page 2 of 3

 1   the grounds that this court previously found that this action does not state a claim against Jones;
 2   plaintiff has had sufficient time to pursue discovery as to defendant Croley; and because “[a]ny
 3   discovery in relation to Wong is unnecessary as Defendants have already provided all information
 4   about her in prior discovery responses.” ECF No. 137 at 4.
 5              Defendants’ arguments are well taken. The undersigned has repeatedly found that this
 6   action fails to state a cognizable claim against Jones. See e.g. ECF No. 61 at 5 (citing ECF No.
 7   41). In addition, plaintiff had nearly five months to conduct discovery as to defendant Croley.
 8   See ECF No. 113 (Amended Discovery and Scheduling Order filed September 6, 2019, extending
 9   discovery to January 31, 2020). For these reasons, plaintiff’s requests as to Jones and Croley will
10   be denied.
11              Plaintiff seeks only limited discovery from defendant Wong: “(1) Two interrogatories
12   (based on compliance) on training and her report and notes. (2) One admissions on same (if
13   necessary). (3) No request for production, unless relevant documents are referenced/identified.”
14   ECF No. 136 at 3. Plaintiff will be permitted this limited discovery on the schedule provided
15   herein.
16              Plaintiff shall propound the two referenced interrogatories on defense counsel within two
17   weeks after service of this order; defendant Wong shall respond to the interrogatories within three
18   weeks. Two weeks after receiving Wong’s response, plaintiff may propound a request for
19   admissions and/or request for production of documents OR inform the court that he seeks no
20   further discovery from Wong.
21              The court notes defendants’ pending motion to strike three defendants from this action,
22   which was filed and served on May 1, 2020. ECF No. 135. Under Local Rule 230(l), plaintiff’s
23   response must be served and filed within twenty-one (21) days after the date of service of
24   defendants’ motion.
25              Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that:
26              1. Plaintiff’s request for additional discovery, ECF No. 136, is granted in part and denied
27   in part.
28   ////
                                                          2
     Case 2:14-cv-01170-WBS-AC Document 138 Filed 05/12/20 Page 3 of 3

 1          2. Within fourteen (14) days after service of this order, plaintiff shall serve on defense
 2   counsel his two interrogatories for defendant Wong.
 3          3. Defendant Wong shall serve her responses to plaintiff’s interrogatories within twenty-
 4   one (21) days after they were served on defense counsel.
 5          4. Within fourteen (14) days after service of defendant Wong’s responses, plaintiff shall
 6   serve any related requests for admissions and/or request for production of documents, OR
 7   plaintiff shall file and serve a statement informing the court that he seeks no further discovery
 8   from defendant Wong.
 9          5. If plaintiff serves requests for admissions and/or production on defendant Wong, her
10   responses are due within fourteen (14) days thereafter.
11          6. No extensions of time on these matters will be granted absent a showing of
12   extraordinary cause.
13          IT IS SO ORDERED.
14   DATED: May 11, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
